
	
		I
		111th CONGRESS
		2d Session
		H. R. 5457
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Ms. Castor of Florida
			 (for herself and Mr. Murphy of
			 Connecticut) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide supplemental payments to nursing facilities
		  serving Medicare and Medicaid patients and to amend title XIX of the Social
		  Security Act to assure adequate Medicaid payment levels for
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Nursing Home Patient and Medicaid Assistance Act of
			 2010.
		2.Nursing facility
			 supplemental payment program
			(a)Total Amount
			 Available for Payments
				(1)In
			 generalOut of any funds in the Treasury not otherwise
			 appropriated, there are appropriated to the Secretary of Health and Human
			 Services (in this section referred to as the Secretary) to carry
			 out this section $6,000,000,000, of which the following amounts shall be
			 available for obligation in the following years:
					(A)$1,500,000,000
			 shall be available beginning in 2011.
					(B)$1,500,000,000
			 shall be available beginning in 2012.
					(C)$1,500,000,000
			 shall be available beginning in 2013.
					(D)$1,500,000,000
			 shall be available beginning in 2014.
					(2)AvailabilityFunds
			 appropriated under paragraph (1) shall remain available until all eligible
			 dually-certified facilities (as defined in subsection (b)(3)) have been
			 reimbursed for underpayments under this section during cost reporting periods
			 ending during calendar years 2011 through 2014.
				(3)Limitation of
			 authorityThe Secretary may not make payments under this section
			 that exceed the funds appropriated under paragraph (1).
				(4)Disposition of
			 remaining funds into mifAny funds appropriated under paragraph
			 (1) which remain available after the application of paragraph (2) shall be
			 deposited into the Medicaid Improvement Fund under section 1941 of the Social
			 Security Act.
				(b)Use of
			 Funds
				(1)Authority to
			 make paymentsFrom the amounts available for obligation in a year
			 under subsection (a), the Secretary, acting through the Administrator of the
			 Centers for Medicare & Medicaid Services, shall pay the amount determined
			 under paragraph (2) directly to an eligible dually-certified facility for the
			 purpose of providing funding to reimburse such facility for furnishing quality
			 care to Medicaid-eligible individuals.
				(2)Determination of
			 payment amounts
					(A)In
			 generalSubject to subparagraphs (B) and (C), the payment amount
			 determined under this paragraph for a year for an eligible dually-certified
			 facility shall be an amount determined by the Secretary as reported on the
			 facility’s latest available Medicare cost report.
					(B)Limitation on
			 payment amountIn no case shall the payment amount for an
			 eligible dually-certified facility for a year under subparagraph (A) be more
			 than the payment deficit described in paragraph (3)(D) for such facility as
			 reported on the facility’s latest available Medicare cost report.
					(C)Pro-rata
			 reductionIf the amount available for obligation under subsection
			 (a) for a year (as reduced by allowable administrative costs under this
			 section) is insufficient to ensure that each eligible dually-certified facility
			 receives the amount of payment calculated under subparagraph (A), the Secretary
			 shall reduce that amount of payment with respect to each such facility in a
			 pro-rata manner to ensure that the entire amount available for such payments
			 for the year be paid.
					(D)No required
			 matchThe Secretary may not require that a State provide matching
			 funds for any payment made under this subsection.
					(3)Eligible
			 dually-certified facility definedFor purposes of this section,
			 the term eligible dually-certified facility means, for a cost
			 reporting period ending during a year (beginning no earlier than 2011) that is
			 covered by the latest available Medicare cost report, a nursing facility that
			 meets all of the following requirements:
					(A)The facility is
			 participating as a nursing facility under title XIX of the Social Security Act
			 and as a skilled nursing facility under title XVIII of such Act during the
			 entire year.
					(B)The base Medicaid payment rate (excluding
			 any supplemental payments) to the facility is not less than the base Medicaid
			 payment rate (excluding any supplemental payments) to such facility as of the
			 date of the enactment of this Act.
					(C)As reported on the
			 facility’s latest Medicare cost report—
						(i)the
			 Medicaid share of patient days for such facility is not less than 60 percent of
			 the combined Medicare and Medicaid share of resident days for such facility;
			 and
						(ii)the
			 combined Medicare and Medicaid share of resident days for such facility, as
			 reported on the facility’s latest available Medicare cost report, is not less
			 than 75 percent of the total resident days for such facility.
						(D)The facility has
			 received Medicaid reimbursement (including any supplemental payments) for the
			 provision of covered services to Medicaid eligible individuals, as reported on
			 the facility’s latest available Medicare cost report, that is significantly
			 less (as determined by the Secretary) than the allowable costs (as determined
			 by the Secretary) incurred by the facility in providing such services.
					(E)The facility is
			 not in the highest quartile of costs per day, as determined by the Secretary
			 and as adjusted for case mix, wages, and type of facility.
					(F)The facility
			 provides quality care, as determined by the Secretary, to—
						(i)Medicaid eligible
			 individuals; and
						(ii)individuals who
			 are entitled to items and services under part A of title XVIII of the Social
			 Security Act.
						(G)In the most recent
			 standard survey available, the facility was not cited for any immediate
			 jeopardy deficiencies as defined by the Secretary.
					(H)In the most recent
			 standard survey available, the facility maintains an appropriate staffing level
			 to attain or maintain the highest practicable well-being of each resident as
			 defined by the Secretary.
					(I)The facility
			 complies with all the requirements, as determined by the Secretary, contained
			 in sections 6101 through 6106 of the Patient Protection and Affordable Care Act
			 (Public Law 111–148) and the amendments made by such sections.
					(J)The facility was
			 not listed as a Centers for Medicare & Medicaid Services Special Focus
			 Facility (SFF) nor as a SFF on a State-based list.
					(4)Frequency of
			 paymentPayment of an amount under this subsection to an eligible
			 dually-certified facility shall be made for a year in a lump sum or in such
			 periodic payments in such frequency as the Secretary determines
			 appropriate.
				(5)Direct
			 paymentsSuch payment—
					(A)shall be made
			 directly by the Secretary to an eligible dually-certified facility or a
			 contractor designated by such facility; and
					(B)shall not be made
			 through a State.
					(c)Administration
				(1)Annual
			 applications; deadlinesThe Secretary shall establish a process,
			 including deadlines, under which facilities may apply on an annual basis to
			 qualify as eligible dually-certified facilities for payment under subsection
			 (b).
				(2)Contracting
			 authorityThe Secretary may enter into one or more contracts with
			 entities for the purpose of implementation of this section.
				(3)LimitationThe
			 Secretary may not spend more than 0.75 percent of the amount made available
			 under subsection (a) in any year on the costs of administering the program of
			 payments under this section for the year.
				(4)ImplementationNotwithstanding
			 any other provision of law, the Secretary may implement, by program instruction
			 or otherwise, the provisions of this section.
				(5)Limitations on
			 reviewThere shall be no administrative or judicial review
			 of—
					(A)the determination
			 of the eligibility of a facility for payments under subsection (b); or
					(B)the determination
			 of the amount of any payment made to a facility under such subsection.
					(d)Annual
			 ReportsThe Secretary shall submit an annual report to the
			 committees with jurisdiction in the Congress on payments made under subsection
			 (b). Each such report shall include information on—
				(1)the facilities
			 receiving such payments;
				(2)the amount of such
			 payments to such facilities; and
				(3)the basis for
			 selecting such facilities and the amount of such payments.
				(e)DefinitionsFor
			 purposes of this section:
				(1)Dually-certified
			 facilityThe term dually-certified facility means a
			 facility that is participating as a nursing facility under title XIX of the
			 Social Security Act and as a skilled nursing facility under title XVIII of such
			 Act.
				(2)Medicaid
			 eligible individualThe term Medicaid eligible
			 individual means an individual who is eligible for medical assistance,
			 with respect to nursing facility services (as defined in section 1905(f) of the
			 Social Security Act), under title XIX of the such Act.
				(3)StateThe
			 term State means the 50 States and the District of
			 Columbia.
				3.Assuring adequate
			 Medicaid payment levels for services
			(a)In
			 generalTitle XIX of the
			 Social Security Act is amended by inserting after section 1925 the following
			 new section:
				
					1926.Assuring adequate payment levels for
		  services(a)In
				generalA State plan under
				this title shall not be considered to meet the requirement of section
				1902(a)(30)(A) for a year (beginning with 2011) unless, by not later than April
				1 before the beginning of such year, the State submits to the Secretary an
				amendment to the plan that specifies the payment rates to be used for such
				services under the plan in such year and includes in such submission such
				additional data as will assist the Secretary in evaluating the State’s
				compliance with such requirement, including data relating to how rates
				established for payments to medicaid managed care organizations under sections
				1903(m) and 1932 take into account such payment rates.
						(b)Secretarial
				reviewThe Secretary, by not
				later than 90 days after the date of submission of a plan amendment under
				subsection (a), shall—
							(1)review each such
				amendment for compliance with the requirement of section 1902(a)(30)(A);
				and
							(2)approve or
				disapprove each such amendment.
							If the
				Secretary disapproves such an amendment, the State shall immediately submit a
				revised amendment that meets such
				requirement..
			(b)Report on
			 medicaid paymentsSection 1902 of such Act (42 U.S.C. 1396), as
			 amended by sections 2001(e) and 2303(a)(2) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) and section 1202(a) of the Health Care
			 and Education Reconciliation Act of 2010 (Public Law 111–152), is amended by
			 adding at the end the following new subsection:
				
					(kk)Report on
				Medicaid PaymentsEach year, on or before a date determined by
				the Secretary, a State participating in the Medicaid program under this title
				shall submit to the Administrator of the Centers for Medicare & Medicaid
				Services—
						(1)information on the
				determination of rates of payment to providers for covered services under the
				State plan, including—
							(A)the final
				rates;
							(B)the methodologies
				used to determine such rates; and
							(C)justifications for
				the rates; and
							(2)an explanation of
				the process used by the State to allow providers, beneficiaries and their
				representatives, and other concerned State residents a reasonable opportunity
				to review and comment on such rates, methodologies, and justifications before
				the State made such rates
				final.
						.
			
